 1   Douglas D. Gerrard, Esq.
     Nevada Bar No. 4613
 2   Nathan R. Henderson, Esq.
     Nevada Bar No. 13145
 3   2450 St. Rose Parkway, Suite 200
     Las Vegas, Nevada 89074
 4   (702) 796-4000
     Attorneys for Plaintiff,
 5   Alisa Gifford
 6                              UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8   ALISA GIFFORD, a resident of Oregon,                 Case No: 2:18-cv-00232-APG-VCF
 9
                           Plaintiff,
10
     vs.
11
     DANA FORTE, D.O., LTD., d/b/a,
12   FORTE FAMILY PRACTICE, a Nevada
     domestic professional corporation;
13   DANA FORTE, D.O., a resident of Nevada;
     JOHN DOE DEFENDANTS I through X;
14   ROE CORPORATIONS I through X,
15                     Defendants.
     ____________________________________
16
                        STIPULATION AND ORDER TO STAY DISCOVERY
17
            Plaintiff ALISA GIFFORD (“Plaintiff”), by and through her attorneys of record at the
18
     law firm of Gerrard Cox Larsen, and Defendants DANA FORTE, D.O., LTD., d/b/a FORTE
19
     FAMILY PRACTICE (“Forte Family Practice”) and DANA FORTE, D.O. (“Forte”)
20
     (collectively, the “Defendants”), by and through their attorneys of record at the law firm of
21
     Sylvester & Polednak, Ltd., respectfully submit the following Stipulation and Order to Stay
22
     Discovery pending the outcome of the Settlement Conference currently scheduled for July 8,
23
     2019 as follows:
24
            1.      The Parties have engaged in good faith settlement discussions which while
25
                    productive have not as of yet brought about a settlement.
26
            2.      On April 18, 2019, Plaintiff filed a Motion for Order Setting a Settlement
27
                    Conference Pursuant to LR 16-5 [ECF No. 31].
28
 1          3.      On May 3, 2019, the Court entered an Order [ECF No. 32] granting the Motion
 2                  for Settlement Conference and setting a Settlement Conference for July 8, 2019.
 3          4.      Due to scheduling conflicts, the Parties are seeking a new date for the
 4                  Settlement Conference and have been advised by the chambers of Judge
 5                  Ferenbach that the new date will be at the earliest in late August.
 6          5.      The Parties are optimistic that the Settlement Conference will be successful and
 7                  believe that it is in the interest of efficiency to stay discovery pending the
 8                  outcome of the Settlement Conference.
 9          6.      The Parties therefore stipulate and agree to a stay of discovery.
10          7.      In the event that the Settlement Conference is not successful, within 30 days of
11                  the Settlement Conference the Parties will file a stipulation and order reopening
12                  discovery.
13          IT IS SO STIPULATED.
14   DATED this 12th day of June, 2019.                    DATED this 12th day of June, 2019.
15   GERRARD COX LARSEN                                    SYLVESTER & POLEDNAK, LTD.
16
     /s/ Douglas D. Gerrard, Esq.                          /s/ Jeffrey R. Sylvester, Esq.
17   Douglas D. Gerrard, Esq.                              Jeffrey R. Sylvester, Esq.
     Nevada Bar No. 4613                                   Nevada Bar No. 4396
18   Nathan R. Henderson, Esq.                             Matthew T. Kneeland, Esq.
     Nevada Bar No. 13145                                  Nevada Bar No. 11829
19   2450 St. Rose Parkway, Ste. 200                       1731 Village Center Circle
     Las Vegas, NV 89074                                   Las Vegas, NV 89134
20   Attorneys for Plaintiff                               Attorneys for Defendants
21
                                                 ORDER
22
            IT IS SO ORDERED.
23                                                 ____________________________________
      If the parties wish to continue the July     United States Magistrate Judge
24    8, 2019 settlement conference, an
      appropriate stipulation to continue                           6-14-2019
25                                                         DATED:_________________
      must be filed; otherwise, the
26    settlement conference will continue
      as scheduled.
27
28                                                   2
